 In the Matter of GEORGE F. B11 NETT Co., INC., EMPLOYERandUNITEDPAPER WORKERS OF AMERICA, CIO, PETITIONERIn the Matter of BOLIN DRIVE-AWAY Co., EMPLOYERandUNITED PAPERWORKERS of AMERICA, CIOIn the Matter of.ROBERTF.WALKER,INC.,EMPLOYERan:dUNITEDPAPER WORKERS OF AMERICA, CIOCases Nos. 13-RG'-918, 13-RC-917, and 13-RC-918.-DecidedJune 9, 1950DECISION AND ORDERUpon separate petitions duly filed,' a hearing was held before IvanC.McLeod, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby atfirmed.2The Intervenor moved to dismiss all three petitions upon the ;roundof contract bar, and also upon the ground that the units petitionedfor are inappropriate.The notion to dismiss is granted for thereasons hereinafter stated.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andStyles.]Upon the entire record in this case, the Beard finds :1.The Employers are engaged in commerce within the meaningof the National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employers.3.The Petitioner seeks, with respect to each Employer, separatesingle units composed of city drivers, clog drivers, and checkers.TheEmployers and the Intervenor contend that the units claimed areinappropriate because the work performed by the requested employeesis closely integrated with that performed by the Employers' over-the-road drivers."These caseswere consolidatedby order ofthe Board datedFebruary 28,1950'.2International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Local No. 364.AFL, herein called the Intervenor, was permitted to interveneupon the basis of contractual interest.In view of our findings herein,we deem it unnecessary to consider the question ofcontract bar.90 NLRB No. 52.277 278DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employers, all located in South Bend, Indiana, are independentcorporations.Their business is the transportation of automobilesfrom manufacturer to distributor.The employees sought herein areengaged in the moving of automobiles from the assembly line of theStudebaker Corporation to storage lots of the individual Employers.The checkers claimed are stationed at the Studebaker plant and'perform paper work necessary to transfer custody of the cars to therespective Employers.The claimed city drivers drive the automobilesto the Employers' storage lots, where they are placed on trailer. trucksand delivered by over-the-road drivers to distributors in variousparts of the United States.Although the Petitioner would includedog drivers within each of the units sought, the record does not dis-close the nature of the duties performed by these employees.ThePetitioner does not seek to represent over-the-road drivers.While the Employers maintain separate job designations and payscales for the city employees sought, such employees, in each instance,function as part of an integrated operation.Furthermore, there issubstantial interchange between city drivers and over-the-road driv-ers.Also, with respect to each Employer, city employees and over-the-road employees have the same supervision.'Moreover, since 1946city employees have been covered in a bargaining contract betweenthe Intervenor and each individual Employer in a single unit de-scribed as "all drivers and helpers of the Employer." 5Under thesecircumstances, we find that the requested units are not appropriatefor the purposes of collective bargaining.6As we have found that the units sought are inappropriate for thepurposes of collective bargaining, we also. find, with respect to eachpetition, that no question affecting commerce exists concerning therepresentation of employees within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.We shall therefore dismiss allthree petitions.ORDERUpon the basis of the foregoing findings of fact, and upon the en-tire record in these proceedings, the.National Labor Relations Boardhereby orders that the petitions filed in the instant natters be, andthey hereby are, dismissed.4 Insofar as Employer Robert N. Walker, Tic. is concerned, both its city drivers andover-the-road drivers are under the same general supervision, but city drivers are underseparate immediate supervision.5 Although the Petitioner contends that the Intervenor has failed to manifest properinterest in the welfare of the employees requested herein, the Petitioner concedes that inthe past the Intervenor has been charged with the responsibility of bargaining for alldrivers and helpers of each Employer in it single unit.6 SeeBaggett Transportation Company, Inc.,85 NLRB 1093.